Citation Nr: 0306557	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty from November 1994 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In July 2001, the Board remanded 
the case to the RO for the purpose of scheduling a travel 
Board hearing at the RO.  

In August 2002, the veteran appeared before the undersigned 
at a travel Board hearing that was conducted at the RO.  The 
transcript of that hearing has been associated with the 
claims file.  

In October 2002, the Board undertook additional development 
in the veteran's case in accordance with the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).  In March 2003, the veteran 
was notified of the completion of that additional development 
and provided with an opportunity to respond within 60 days.  
In March 2003, the veteran's representative submitted such a 
response.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate that claim.

2.  The veteran's current right ankle disorder, chronic 
instability, has been shown by competent medical evidence to 
be related to service.  

3.  A right knee injury was not shown in service.  The 
veteran's current right knee disorder has not been shown by 
the competent evidence to be related to service by way of 
incurrence, aggravation, or as the result of a service-
connected disability, including a left knee disorder.  

4.  The current existence of a right shoulder disorder has 
not been shown.  


CONCLUSIONS OF LAW

1.  Chronic right ankle instability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  A right knee disorder was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2002).

3.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right ankle disorder, a right knee disorder, and a right 
shoulder disorder.  He states that he sustained injuries to 
the ankle and shoulder in service that proved to be chronic, 
and that he currently has residual disabilities because of 
these injuries.  He argues that his right knee disorder is 
the result of its overuse because of the difficulties that he 
has walking because of his service-connected left knee 
disorder.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issues on appeal will then be 
briefly set forth.  Finally, the Board will analyze each of 
the veteran's claims.

Veterans Claims Assistance Act 

As noted in a June 2001 "Appellant's Brief" submitted by 
the veteran's representative, there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues considered herein has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in April 1998, the veteran utilized VA 
Form 21-526, the form designated for such purposes.  The 
claim appeared substantially complete on its face.  The 
veteran clearly identified the disability in question and the 
benefits sought. 

The former well-grounded claim requirement

The VCAA eliminated the concept of a well-grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. 174 (2000), in which the Court held that VA could not 
assist in the development of a claim that was not well 
grounded.

The RO initially denied the veteran's claim, not on the basis 
of whether it was well-grounded, but under the current 
standard of review.  The claim has continued to be denied by 
the RO on that basis.  The current standard of review 
requires that after the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Given that the RO has adjudicated the issues listed above 
based on the substantive merits of the claim, the Board finds 
that it can consider the substance of the veteran's appeal 
under the current standard of review without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to 


the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 1998 rating decision and the February 1999 
statement of the case.  In those decisions, the veteran was 
advised that there was no competent medical evidence of the 
current existence of a right ankle disorder, a right knee 
disorder, or a right shoulder disorder that could be related 
by medical evidence to service.  He was invited to submit 
evidence of treatment for any of these disabilities since 
service.  

In the June 2001 "Appellant's Brief", the veteran's 
representative disclosed that they were aware that the VCAA 
established new duties for VA.  During the course of the 
development of this claim, including during the August 2002 
hearing before the Board, the veteran was advised that VA 
would help him get evidence to support him claim for benefits 
including medical records identified by him.  He was 
specifically questioned at the hearing before the Board 
regarding the location of any additional information or 
evidence which he wanted VA to attempt to obtain.  He stated 
that there was none.  The Board finds that the veteran was 
notified of what evidence or information was his 
responsibility to obtain and what evidence VA would attempt 
to obtain on his behalf, in accordance with Quartuccio v. 
Principi,  16 Vet. App. 183, 187 (2002).  

Based on the specific notice provided to the veteran and the 
development which has been accomplished, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  



Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  At his hearing before the Board in August 2002, the 
veteran admitted that he had received no treatment since 
service for any of the disorders at issue.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Additionally, the veteran was afforded VA examinations, 
including an orthopedic examination in January 2003 that was 
conducted pursuant to the Board's January 2003 development 
memorandum for the express purpose of determining the 
existence and etiology of any right ankle, right knee, and/or 
right shoulder disorder.  Accordingly, there is sufficient 
evidence to decide this claim.  The veteran was advised of 
the evidence he needed and was provided ample opportunity to 
submit or identify additional evidence or argument in support 
of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 


disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability, and no more, 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Analysis

Right Ankle Disorder

The veteran argues that he currently has a right ankle 
disorder that originated in service.  It is the veteran's 
primary contention his current diagnosis of chronic right 
ankle instability is related to an injury that he sustained 
on active duty.  He states that service connection should be 
granted accordingly. 

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed right ankle disability.  
The VA examination report dated in January 2003 yielded a 
pertinent diagnosis of chronic ankle instability in the right 
ankle.  Clearly, the Hickson element (1) has been satisfied 
as to this claimed disability.  

With respect to Hickson element (2), there is evidence in the 
service medical records of treatment for right ankle sprain 
in November 1997, caused by an eversion.  Treatment included 
an ace wrap, crutches, a cane, Motrin, and light duty.  
Consequently, it must be found that there is documentation 
that the veteran sustained a pertinent injury in service.  
The Board must therefore find that Hickson element (2) has 
been satisfied as to the claimed disorder, chronic right 
ankle instability.  

With respect to Hickson element (3), the Board notes that the 
VA physician who examined the veteran in January 2003 for the 
specific purpose of determining whether there was a right 
ankle disability that was related to service, concluded that 
there was such a disability.  Specifically, the VA examiner 
concluded that it is as likely as not that the veteran's 
current ankle condition was the result of his previous severe 
ankle sprain in service, and that it was well documented in 
the literature to be a sequelae from the severe ankle sprain.  
On the other hand, there is no evidence in the record that 
has disassociated the veteran's diagnosed right ankle 
disorder from his period of service.  

The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
veteran's written and oral statements, and the statements of 
the veteran's representative.  In this case, the Board must 
find that competent medical evidence or opinion has been 
entered into the record which links or relates an ankle 
disorder to the veteran's period of active service.  

Based upon the foregoing analysis, the Board finds that the 
evidence in this case supports the claim for service 
connection for a right ankle disorder.  It is concluded that 
there is more than an approximate balance of the evidence for 
the claim.  As the evidence supports the claim, service 
connection for the claimed disorder must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  

Right Knee Disorder

Service connection is in effect for a left knee disorder, 
characterized as status post open reduction internal 
fixation, and evaluated as 10 percent disabling.  The veteran 
has claimed entitlement to service connection for a right 
knee disorder.  The veteran has not argued, and in fact, 
there is no evidence that a right knee disorder was incurred 
in service.  Accordingly, the Board finds that service 
connection on a direct basis is not warranted.  It is the 
veteran's primary contention that his right knee disorder is 
proximately due to or the result of his service-connected 
left knee disorder.  If the veteran is to be successful in 
his claim, essentially, the evidence before the Board must 
lead to the conclusion that it is at least as likely as not 
that his right knee disorder is proximately due to or the 
result of, or aggravated by, the veteran's service-connected 
left knee disorder.  38 C.F.R. § 3.310.  If the preponderance 
of the evidence shows otherwise, the veteran's claim must be 
denied.  

The veteran himself has theorized that his right knee 
disorder is directly the result of his left knee disorder.  
Although the veteran earnestly believes this to be true, even 


an educated guess requires some evidentiary foundation to 
place the possibility of causation in equipoise with mere 
coincidence.  38 U.S.C.A. § 5107(a).  More specifically, with 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered no such medical evidence.  On the other hand, the 
medical evidence against the veteran's claim consists of the 
report of a VA examiner who had conducted an examination of 
the veteran's right knee in January 2003 for the express 
purpose of determining the existence and etiology of any 
right knee disorder.  This examiner had the benefit of a 
review of the medical record contained in the veteran's 
claims file including the service medical records.  In this 
report, the VA examiner indicated that the veteran's claims 
file had been reviewed, and specifically recognized the 
veteran's service-connected left knee disorder.  He further 
noted that it was the veteran's allegation that his service-
connected left knee disorder was the cause of the veteran's 
right knee disorder.  Following a thorough examination, the 
VA examiner made an assessment that the veteran clearly had 
pain in the right knee coming from a laterally deviated right 
patella in the patellofemoral groove.  The examiner noted, 
however, that this was a congenital problem and that it was 
not related to any sort of trauma.  The examiner then 
unequivocally concluded that because the veteran did not have 
any history of trauma, his right knee disorder was most 
likely not related to any other injury.  This VA examiner set 
out reasons for his conclusions and noted the veteran's 
contradictory opinion.  The examiner specifically ruled out 
the possibility that the veteran's left knee disorder caused 
his right knee disorder.  

The Board recognizes that there is of record a VA examination 
report dated in June 1998, wherein it was noted, by history, 
that the veteran had surgery in 1990 (prior to 


service) in which a bone chip had been removed from the right 
knee.  The Board also notes that that there was found a 
healed surgical horizontal scar on the right knee about 2 
inches in length.  In that 1998 examination, however, the 
veteran showed full range of motion in the right knee, and x-
ray findings showed no significant osseous or joint 
abnormality.  Even if, for the sake or argument, one were to 
conclude from these findings that the veteran had a right 
knee disorder that had pre-existed service, there still 
remains no evidence that such disorder was aggravated by 
service.  As indicated, there has not been argued, and there 
is no evidence that the veteran sustained such an injury in 
service.  As concluded by the examiner who had conducted the 
January 2003 VA examination, the veteran's right knee 
disorder was a congenital problem that was not related to any 
sort of trauma, and as such was most likely not related to 
any other injury in service or otherwise.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's right knee 
disorder is proximately due to the incurrence or aggravation 
of a disease or injury in service or the result of (to 
include aggravation by) a service-connected disease or 
injury.  C.F.R. § 3.310(a) (2002).

The medical evidence, in fact, serves to contradict the 
veteran's contention that his right knee disorder is related 
to service or a service-connected disorder.  Based upon the 
foregoing analysis, the Board finds that a preponderance of 
the evidence in this case is against the claim for service 
connection for a right knee disorder on any basis.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service or a service-
connected disorder, and thus against the claim for service 
connection for a right knee disorder.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.

Right Shoulder Disorder

The veteran argues that he currently has a right shoulder 
disorder that originated in service.  Service connection may 
be granted if the evidence establishes that the claimed 
disability is related to service.  Applying the Hickson 
analysis, the initial question is whether there is evidence 
of the current claimed disability.  The Board finds that the 
preponderance of the evidence is against the current 
existence of a right shoulder disorder and that the Hickson 
element (1) has therefore not been satisfied.

The evidence of record includes a post-service VA examination 
report dated in June 1998, that showed range of motion of the 
shoulder within normal limits, no significant osseous or 
joint abnormality upon x-ray of the right shoulder, and noted 
in pertinent part a diagnosis of no osseous or joint 
abnormality of the shoulder.  The report of VA orthopedic 
examination conducted in January 2003 for the purpose of 
determining among other things, whether the veteran has a 
current right shoulder disorder that was related to service, 
showed no significant functional defects or deficits of the 
right shoulder.  The examiner concluded that based upon his 
evaluation, he saw no deficits in range of motion or strength 
of the right shoulder.  

In reaching this decision, the entire record was reviewed.  
The only evidence supporting the veteran's claimed right 
shoulder disorder are his own statements.  While the veteran 
has expressed the opinion that he has a right shoulder 
disorder and that it is related to his period of active 
service, the Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
By the same token, the probative value of the veteran's 
beliefs and opinions were not enhanced because they were 
reduced to writing in the VA examination reports that merely 
reported the history of the disorder offered by the veteran.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. at 225.

Accordingly, the essential element of the current existence 
of the claimed right shoulder disorder is missing and a grant 
of service connection is not warranted.  As to the question 
of according reasonable doubt to the veteran's claim, on the 
basis of a thorough review of the record, it is concluded 
that there is no approximate balance of the evidence for and 
against the claim.  Indeed, the preponderance of the evidence 
is against finding the current existence of the claimed right 
shoulder disorder, and thus against the claim for service 
connection for a right shoulder disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
right shoulder disorder must be denied.


ORDER

Entitlement to service connection for chronic right ankle 
instability is granted.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

